DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 reciting a second threshold without reciting a first threshold renders the claim unclear.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8, 9, 11, 12, 14, 17, 24 and 25 of U.S. Patent No. 11,139,016. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 8, 9, 11, 12, 14, 17, 24 and 25 of the patent recite all the limitations as recited in claims 2-21.
Regarding claim 2: Claims 1 and 2 of the patent recite a method, comprising:
applying a first voltage to a memory cell of a sub-block of a memory array as part of a read refresh operation for the sub-block (claim 1, lines 9-11 and claim 2, lines 2-4);
reading a logic state of the memory cell based at least in part on applying the first voltage (claim 1, lines 9-10), wherein reading the logic state of the memory cell comprises detecting whether a first snapback event associated with the memory cell occurs (claim 1, lines 12-13); and
applying, to the memory cell, one or more additional voltages as part of the read refresh operation based at least in part on detecting whether the first snapback event occurs (claim 2, lines 5-9).
Regarding claim 3: Claim 2 of the patent recites the method of claim 2, wherein applying the one or more additional voltages as part of the read refresh operation comprises:
applying, to the memory cell, a second voltage based at least in part on detecting that the first snapback event has not occurred; and
detecting whether a second snapback event associated with the memory cell occurs in response to applying the second voltage.
Regarding claim 4: Claims 3 and 4 of the patent recite the method of claim 3, further comprising:
applying, to the memory cell, a third voltage based at least in part on detecting that the second snapback event has occurred, wherein the third voltage reprograms the logic state of the memory cell as part of the read refresh operation.
Regarding claim 5: Claims 11, 14 and 17 of the patent recite the method of claim 4, wherein the second voltage and the third voltage are applied based at least in part on determining that a quantity of read refresh operations performed on the sub-block is less than a first threshold and greater than a second threshold.
Regarding claim 6: Claim 11 of the patent recites the method of claim 3, wherein the read refresh operation is a first type read refresh operation.
Regarding claim 7: Claim 2 of the patent recites the method of claim 2, wherein applying the one or more additional voltages as part of the read refresh operation comprises:
applying, to the memory cell, a fourth voltage (claim 2, a second voltage) based at least in part on detecting that the first snapback event has not occurred, wherein a polarity of the fourth voltage is different than a polarity of the first voltage; and
detecting whether a third snapback event associated with the memory cell occurs in response to applying the fourth voltage.
Regarding claim 8: Claims 3 and 4 of the patent recite the method of claim 7, further comprising:
applying, to the memory cell, a fifth voltage (claim 3, a third voltage) based at least in part on detecting that the third snapback event has occurred, wherein a polarity of the fifth voltage is different from the polarity of the fourth voltage, and wherein the fifth voltage programs the memory cell to a second logic state as part of the read refresh operation.
Regarding claim 9: Claim 8 of the patent recites the method of claim 8, further comprising:
applying, to the memory cell, a sixth voltage (claim 8, a fourth voltage) based at least in part on applying the fifth voltage, wherein the sixth voltage reprograms the logic state to the memory cell as part of the read refresh operation.
Regarding claim 10: Claim 12 of the patent recites the method of claim 9, wherein the fourth voltage, the fifth voltage, and the sixth voltage are applied based at least in part on determining that a quantity of read refresh operations performed on the sub-block is less than a second threshold.
Regarding claim 11: Claim 11 of the patent recites the method of claim 7, wherein the read refresh operation is a second type of read refresh operation.
Regarding claim 12: Claim 4 of the patent recites the method of claim 2, wherein applying the one or more additional voltages as part of the read refresh operation comprises:
applying, to the memory cell, a seventh voltage based at least in part on detecting that the first snapback event has occurred, wherein the seventh voltage (claim 4, a third voltage) reprograms the logic state of the memory cell as part of the read refresh operation.
Regarding claim 13: Claim 9 of the patent recites the method of claim 2, further comprising: initiating the read refresh operation based at least in part on a quantity of access operations performed on the sub-block.
Regarding claim 14: Claim 11 of the patent recites the method of claim 2, further comprising: receiving, from a host device, a first operation code to perform a first type of read refresh operation based at least in part on a first quantity of write operations performed on the sub-block over a first duration of time satisfying a first threshold; and receiving, from the host device, a second operation code to perform a second type of read refresh operation based at least in part on a second quantity of write operations performed on the sub-block over a second duration of time satisfying a second threshold less than the first threshold.
Regarding claim 15: Claim 12 of the patent recites the method of claim 2, further comprising: incrementing a counter based at least in part on an access operation being performed on the sub-block, wherein the read refresh operation is performed based at least in part on a value of the counter.
Regarding claim 16: Claim 24 and 25 of the patent recite an apparatus, comprising: 
a memory array; and 
a controller coupled with the memory array, wherein the controller is configured to cause the apparatus to: 
apply a first voltage to a memory cell of a sub-block of the memory array as part of a read refresh operation for the sub-block (claim 25, lines 5-7); 
read a logic state of the memory cell based at least in part on applying the first voltage (claim 25, lines 4-5), wherein reading the logic state of the memory cell comprises detecting whether a first snapback event associated with the memory cell occurs (claim 24, lines 10-11); and 
apply, to the memory cell, one or more additional voltages as part of the read refresh operation based at least in part on detecting whether the first snapback event occurs (claim 25, lines 8-13). 
Regarding claims 17-19: It would have been obvious to one of ordinary skill in the art to recognize that the apparatus of claims 17-19 of the application and the apparatus of claims 24 and 25 of the patent are identical in structure; therefore, the differences between the two sets of claims are only functional limitations.
Regarding claim 21: Claim 21 differs from claims 24 and 25 in reciting a non-transitory computer-readable medium storing code comprising instructions which, when executed by a processor of an electronic device, cause the electronic device to: apply a first voltage to a memory cell of a sub-block of a memory array of the electronic device as part of a read refresh operation for the sub-block; read a logic state of the memory cell based at least in part on applying the first voltage, wherein reading the logic state of the memory cell comprises detecting whether a first snapback event associated with the memory cell occurs; and apply, to the memory cell, one or more additional voltages as part of the read refresh operation based at least in part on detecting whether the first snapback event occurs. However, the use of a non-transitory computer-readable medium is well -known in the art for storing code comprising instructions which cause the device to perform the above functions. It would have been obvious to one of ordinary skill in the art to use a non-transitory computer-readable medium to store code comprising instructions which cause the device to perform the functions of the device.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 12, 16, 19  and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banerjee (US 2019/0206491).
Regarding claims 2, 16 and 21: Banerjee discloses a method, comprising:
applying a first voltage to a memory cell of a sub-block (a particular word-line, paragraph [0020], line 14) of a memory array as part of a read refresh operation (paragraph [0020], lines 37-39) for the sub-block;
reading a logic state of the memory cell based at least in part on applying the first voltage, wherein reading the logic state of the memory cell comprises detecting whether a first snapback event associated with the memory cell occurs (paragraph [0020], lines 30-33 and paragraph [0022], lines 30-33); and
applying, to the memory cell, one or more additional voltages as part of the read refresh operation based at least in part on detecting whether the first snapback event occurs (Abstract, lines 3-8).
Fig. 10 shows a non-transitory computer readable medium to perform the functions of claim 21.
Regarding claims 12 and 19: Banerjee discloses the method of claim 2 and the apparatus of claim 16, wherein applying the one or more additional voltages as part of the read refresh operation comprises:
applying, to the memory cell, a seventh voltage based at least in part on detecting that the first snapback event has occurred, wherein the seventh voltage  reprograms the logic state of the memory cell as part of the read refresh operation (claim 18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN HOANG/           Primary Examiner, Art Unit 2827